HART, J., (on rehearing). It is earnestly insisted that the opinion overrules the principles of law laid down in Powell v. Holman, 50 Ark. 85, and Lovewell v. Bowen, 75 Ark. 452. We do not think so. We think the holding of the court is in accord with the decisions in those cases. In the first mentioned case the ballots and poll books were placed in an unsealed sack and deposited in a wardrobe in a public hall where at least four different organizations held their meetings. They were then placed in a room connected with the clerk’s office and kept for a week and the court expressly found that access to them could easily have been had through the insecure fastenings of the office. In the last mentioned case the ballots had first been used as evidence in the trial of an election contest and had passed under the dominion and control of the court. The court held that the control of the election commissioners over the ballots ceased when they first produced them in court, and that no assumption of official regularity could be indulged in when the ballots were presented by the election commissioners on the second trial. Here the facts are essentially different. The ballots and one set of the poll books were placed in sealed envelopes and given to one of the judges. That judge kept them at his residence for the remainder of the night, during the next day and during the next night. According to his testimony they were not tampered with during the night time while he was at home. It was true he was down town for a part of the time in the day time; but his house was not a public place where people were accustomed to go. There was nothing in the appearance of the envelopes or the ballots themselves to indicate that the envelopes had been opened and the ballots tampered with. It is true there w.as a possibility that they might have been tampered with, but there was no unusual interest exhibited in the election for constable, and, when the court considered all the circumstances introduced in evidence, we think it can not be said that the evidence was not legally sufficient to justify its finding that the ballots had not been tampered with. The court made an express finding to that effect, and we can not say that it is wholly unsupported by the evidence. The motion for rehearing will be denied.